PD-0253-14
                                                              COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                           Transmitted 12/24/2014 2:49:25 PM
   December 29, 2014                                         Accepted 12/29/2014 8:32:53 AM
                                                                                ABEL ACOSTA
                                                                                        CLERK




                  Motion for Rehearing

TO THE HONORABLE COURT OF CRIMINAL APPEALS:
     COMES NOW, the State of Texas, Appellee in the above styled and
numbered cause, by and through its elected District Attorney, and respectfully
enters this Motion for Rehearing, pursuant to Rule 79.1, Tex.R.App.Pro., and
would show the Court that on December 10, 2014, the Court reversed the
judgment of the Court of Appeals, and remanded the case to conduct a harm
analysis. This motion for rehearing is timely filed if presented or post-marked
on or before December 29, 2014.
     Appellee would respectfully show the Court that it erred in the manner in
which it resolved the question before the Court. Rehearing should be granted.
                                    Prayer
     WHEREFORE PREMISES CONSIDERED, the State of Texas respectfully
prays this Honorable Court will grant its Motion for Rehearing, and upon further
review, will affirm the judgment of the Court of Appeals.
                                  Respectfully submitted,
                                  /s/
                                  ________________________________
                                  Art Bauereiss
                                  District Attorney
                                  State Bar No. 01921800
                                  eMail: abauereiss@angelinacounty.net
                                  P.O. Box 908
                                  Lufkin, Texas 75901
                                  (936) 632-5090 phone
                                  (936) 637-2818 fax

                Certificate of Compliance and Delivery
     This is to certify that: (1) this document, created using WordPerfect™ X7

software, contains 141 words, excluding those items permitted by Rule 9.4 (i)(1),

Tex.R.App.Pro., and complies with Rules 9.4 (i)(2)(B) and 9.4 (i)(3),

Tex.R.App.Pro.; and (2) on December 24, 2014, a true and correct copy of the

above and foregoing “Motion for Rehearing” was transmitted via the eService

function   on   the   State’s   eFiling   portal,   to   Robert    A.   Morrow

(ramorrow15@gmail.com), Heather M. Lytle (heather@lytle-law.com) and Amy

Martin (amymartinlaw@gmail.com), attorneys of record for Appellant.

                                  /s/
                                  ___________________________________
                                  Art Bauereiss